In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of disposition of the Family Court, Dutchess County (Brands, J.), entered February 20, 1996, which, upon a fact finding order of the same court, dated February 20, 1996, finding that he abandoned his child, transferred guardianship and custody rights to the Dutchess County Department of Social Services and authorized and empowered it to consent to the child’s adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We agree with the Family Court that the petitioner established by clear and convincing evidence that the father abandoned his child within the meaning of Social Services Law § 384-b (4) (b) (see, Matter of Michael W., 191 AD2d 287; Matter of Christopher Rene T., 189 AD2d 692; Matter of Zagary George Bayne G., 185 AD2d 320; Matter of Crawford, 153 AD2d 108; Matter of Michael David K., 78 AD2d 901). In addition, the Family Court acted within its discretion by immediately terminating the father’s parental rights without holding a dispositional hearing (see, Matter of Joyce T., 65 NY2d 39; Matter of Commissioner of Social Servs. of City of N. Y. [Elizabeth M.] v Juanita Yvette M., 208 AD2d 921; Matter of St. Vincent’s Servs. [Donna D.] v Donald D., 205 AD2d 785). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.